DETAILED ACTION

The following is a non-final office action is response to communications received on 09/09/2021.  Claims 1-6, 8-17, 19, 21 & 22 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2021 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-17, 19, 21 & 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,307,260.  The elements of the instant application are to be found in the Patent and therefore are anticipated.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the Patent and the instant application all recite the same basic structure with a permutation of similar elements throughout.
In the claims set forth above, both the patent and instant application claim an orthopedic prosthetic component, comprising: a plate including a distal surface, a distal-facing opening defined in the distal surface, a proximal surface configured to receive an insert component, and a curved outer wall extending between the distal surface and the proximal surface, and an elongated stem extending from the distal surface of the plate to a distal tip, wherein the plate further includes an intermediate wall positioned between the proximal surface and the distal surface, and an inner wall that extends inwardly from the distal-facing opening to the intermediate wall to define a distal pocket, wherein the plate further includes a plurality of inner pockets in the intermediate wall, each inner pocket being defined by a base wall that is positioned proximal of the intermediate wall and a rim wall that extends between an opening in the intermediate wall and the base wall, and each inner pocket including an annular channel positioned between the intermediate wall and the base wall, wherein the rim wall includes a convex distal surface and a concave proximal surface that cooperate to define an annular channel positioned between the intermediate wall and the base wall, wherein the convex distal surface includes a curved surface section having an arc length defined by a radius of curvature and an inner-most edge and wherein the curved surface section defines a surface area of the convex distal surface and the length of the inner-most edge defines a length of the curved surface section, and wherein the distal surface and the intermediate wall have a surface roughness (Ra) in a range of 3.5 microns to 6.5 microns.
As the structural limitations and orientations of the shoulder prosthetic components is the same, the language set forth in both the instant application and the patent are essentially two alternative means of claiming the same features/components.  Thus, the claims of the instant application are not patentably distinct from the patented claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258.  The examiner can normally be reached on Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN A DUKERT/Primary Examiner, Art Unit 3774